Citation Nr: 1820789	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  11-32 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel






INTRODUCTION

The Veteran served in the United States Army with active duty from August 1949 to July 1952.  The Veteran received a Purple Heart, among other awards and distinctions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 
 
The Veteran requested a videoconference hearing on his December 2011 Form 9 Substantive Appeal.  In January and February 2015 written correspondences, the Veteran withdrew his hearing request and accordingly, the Board deems the hearing request to be withdrawn.  38 C.F.R. § 20.704(e) (2017).

This claim was previously before the Board in June 2015, at which time the Board raised a claim of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009)  and remanded the claim for further development.  As the June 2015 remand directives have been substantially complied with, the claim has now returned to the Board for further appellate action.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have one disability rated at 60 percent or higher, nor does he have one disability rated at 40 percent or more and sufficient additional disability to bring the Veteran's combined rating to 70 percent or more. 



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met and referral for extraschedular consideration is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, letters sent to the Veteran in February 2011 and June 2011, plus additional development letters, satisfied the VCAA notice requirement for his increased rating claim and claim for a TDIU because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the February 2018 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C. § 5103A;  38 C.F.R. § 3.159.  The Veteran's post-service treatment records have been obtained and associated with the claims file.  However, in the present case, VA was unable to locate the Veteran's service treatment records as they were destroyed in a fire in July 1973.  The Veteran was informed that his records were destroyed by a correspondence in March 1975 which stated that all efforts to obtain the records had been exhausted and that further attempts to locate them would be futile.  See, March 1975 correspondence. 

Where, as here, "service medical records are presumed destroyed..., the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather, only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the Veteran in developing the claim, and it explain its decision when the Veteran's medical records have been destroyed or cannot be located.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, the adjudication of this claim may go forward without these records.  Gobber v. Derwinski, 2 Vet. App. 470 (1992). (holding that the "duty to assist" is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim...[and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim.).

The Veteran was most recently provided an examination in November 2012 and a follow-up medical opinion was rendered in February 2018.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

II.  Entitlement to a TDIU

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

However, if the percentage ratings of 38 C.F.R. § 4.16(a) are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability or disabilities, an "extraschedular TDIU" may be assigned and the case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2016).  38 C.F.R. § 4.16(b).  

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by his employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background, but not age.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

The Veteran and his representative assert that he is entitled to a TDIU because he is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.

Prior to November 5, 2012, the Veteran was service-connected for shell fragment wound, left knee, at 20 percent disabling and for scar, left thigh, associated with shell fragment wound at 0 percent disabling; resulting in a combined rating of 20 percent.  Beginning November 5, 2012, the Veteran's rating for his service-connected shell fragment wound, left knee, was increased to 30 percent disabling and his service-connected scar, left thigh, associated with shell fragment wound was increased to 10 percent disabling; resulting in a combined rating of 40 percent.  

As outlined above, when the Veteran is service connected for more than one disability, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Based on this criteria, the Board finds that the Veteran does not meet the schedular criteria for a TDIU. 

With respect to whether the Veteran is entitled to a TDIU pursuant to 38 C.F.R. § 4.16(b), the Board notes that the Veteran stated that he retired from the Post Office in 1995 and that he did not leave his employment due to his disability, but due to his age.  See, December 2016 VA Form 21-8940 Application for Increased Compensation Based on Unemployability. 

Additionally, while the Veteran's VA examinations have indicated that the Veteran suffers from functional impairment and is unable to sit or stand for prolonged periods of time or walk unassisted, the functional loss is a result of the Veteran's nonservice-connected disabilities such as spinal stenosis and right hip arthritis, which are not impacted by his service-connected disabilities.  See, VA examinations dated June 2011, November 2012 and February 2018.  In fact, during the Veteran's November 2012 VA examination where it was noted that the Veteran suffered from minimal loss of muscle substance and some impairment of muscle tone, overall the examiner noted that the Veteran's condition was manifested only by occasional pain and itching present in the shell fragment wound area.  See, November 2012 VA examination. 

Accordingly, the Board finds that the Veteran would not be precluded from securing and following substantially gainful sedentary employment because of his service-connected disabilities.  While the Board does acknowledge that the Veteran suffers from functional loss, the Board finds that the impairment to occupation is a result of the veteran's nonservice-connected disabilities.  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran is not entitled to a TDIU on an extraschedular basis and that as a result, referral for extraschedular consideration is not warranted.  38 C.F.R. § 4.16(b). 







ORDER

Entitlement to a TDIU is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


